IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Transource Pennsylvania, LLC, and       :
PPL Electric Utilities Corporation,     :
                          Petitioners   :
                                        :
                   v.                   :   No. 689 C.D. 2021
                                        :
Pennsylvania Public Utility             :
Commission,                             :
                         Respondent     :

PER CURIAM                          ORDER


      NOW, July 1, 2022, the Application to Report Unreported Opinion filed by
the Pennsylvania Public Utility Commission, to which no response was filed, is
GRANTED. The above-captioned Memorandum Opinion, filed May 5, 2022, shall
be designated OPINION and shall be REPORTED.